DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06/16/2022 have been fully considered but are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites forming, in the substrate, a first region having a first doping concentration of a first conductivity type and a second region having a second doping concentration of the first conductivity type, the first doping concentration being different to the second doping concentration.  However, claim 12 depends on claim 11 and claim 11 has been amended to recite forming in the substrate a first region and a second region that are adjacent to each other and doped with a dopant or dopants of the same conductivity type at different doping concentrations.  That is, claim 12 appears to double include the first and second regions that are introduced into amended claim 11.  It has been held that there is no per se rule that "double inclusion" is improper in a claim. In re Kelly, 305 F.2d 909, 916, 134 USPQ 397, 402 (CCPA 1962), MPEP 2173.05(o), but that where a claim directed to a device can be read to include the same element twice, the claim may be indefinite. Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).  In the instant case, it is unclear to one having ordinary skill in the art in light of the specification whether there are two first regions and two second regions or whether the first and second regions are claimed twice.  Therefore, the double inclusion of the first and second regions is indefinite.  For purposes of examination, claim 12 is interpreted as referring to the same first and second regions from claim 11. 
Claims 13,14,16 are indefinite insofar as they depend upon claim 12 and reference the first and second regions of the substrate which inherits the indefinite issue from claim 12.  Claim 15 is indefinite insofar as it depends upon claim 12 and inherits the indefiniteness of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,9-14,16,19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,562,697 B1 to Cho et al., “Cho”, in view of U.S. Patent Number 6,096,612 to Houston, “Houston”.
Regarding claim 1, Cho discloses a field effect transistor (FET) (FIGURE 6) comprising:
a substrate (10, column 3 line 9) comprising a first region and a second region that are adjacent to each other (see Examiner-annotated figure below) and doped with a dopant or dopants of the same conductivity type (column 4 lines 55-63),
an active region (column 5 lines 27-56) comprising a source region (38), a drain region (39) and a channel region (region 45 including edges 37) between the source region and the drain region;
a first dielectric layer (40, column 5 line 60) provided over the channel region;
a gate (42, column 5 line 59) provided at least partially over the first dielectric layer; and
an isolation region (16) adjacent to an edge of the channel region, 
wherein the channel region comprises a first portion (e.g. central region) distanced from the edge of the channel region and a second portion (e.g. regions in FIG. 7B at edges containing 30) in between the first portion and the edge, and 
wherein the second region of the substrate (see Examiner-annotated figure below) comprises the second portion of the channel region, and 
wherein the FET is configured such that a dominant current path is defined between the source region and the drain region through the first portion of the channel region (column 1 lines 15-65, column 2 line 64 to column 3 line 5, column 5 lines 45-56, column 5 line 62 to column 6 line 4).
Cho fails to clearly teach wherein the first region and the second region of the substrate are doped with a dopant or dopants of the same conductivity type at different doping concentrations, wherein the second region of the substrate (including the different doping concentration) vertically extends deeper into the substrate relative to the isolation region (16).  Cho teaches wherein the substrate (and therefore the first and second substrate regions) may be either n-type or p-type according to the types of transistors, e.g. NMOS transistors with p-type boron substrate (column 4 lines 55-63).

    PNG
    media_image1.png
    467
    517
    media_image1.png
    Greyscale

Houston teaches (e.g. FIG. 13, FIG. 14) wherein first and second regions of a substrate are doped with a dopant or dopants of the same conductivity type (P+ type and P type respectively) at different doping concentrations (P+ and P respectively), wherein the second region of the substrate (sidewalls of 72, see Examiner-annotated figure below, column 6 lines 14-45) extend deeper into the substrate relative to isolation regions (74/76, column 8 lines 25-41). 

    PNG
    media_image2.png
    573
    863
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Cho by including higher doped regions also known as channel stops in in second regions of the substrate as taught by Houston in order to desirably further electrically isolate active regions thereby decreasing the effective minimum spacing and increasing density (Houston column 1 lines 42-54, column 12 lines 1-15) including with rounded isolation corners and channel stops along the sidewalls to decrease electric field concentration at edges (Houston column 7 line 54 to column 8 line 2, column 12 lines 15-21).

Regarding claim 2, Cho in view of Houston yields the FET of claim 1, and Cho further teaches wherein the first region of the substrate and the second region of the substrate are located such that the dominant current path is defined through the first portion of the channel region (column 1 lines 15-65, column 2 line 64 to column 3 line 5, column 5 lines 45-56, column 5 line 62 to column 6 line 4).

Regarding claim 3, Cho in view of Houston yields the FET of claim 2, and Cho further teaches wherein the first region of the substrate (see Examiner-annotated figures above) comprises a first portion of the channel region (e.g. dashed region as pictured, or generally the surface region gate-adjacent).

Regarding claim 4, Cho in view of Houston yields the FET of claim 2, and Cho further discloses wherein the first region (region including and below center area 45, column 5 lines 45-56) of the substrate is located at least below the first portion of the channel region (e.g. dashed region as pictured, or generally the surface region gate-adjacent), and wherein the second region (region including and below 30/37) of the substrate is located at least below the second portion of the channel region.

Regarding claim 6, Cho in view of Houston yields the FET of claim 1, and Cho further discloses wherein the first portion (region including and below 45) of the channel region and the second portion (region including and below 30/37) of the channel region are formed of substantially the same semiconductor material (i.e. formed by doping the same underlying substrate 10 material).

Regarding claim 9, Cho in view of Houston yields the FET of claim 1, and Cho further teaches wherein a portion of the gate (42) over the first portion of the channel region and a portion of the gate over the second portion of the channel region are formed substantially of the same material (i.e. single gate structure, column 5 lines 27-30).

Regarding claim 10, Cho in view of Houston yields the FET of claim 1, and Cho further teaches wherein the isolation region (16) is a shallow trench isolation (STI) (i.e. recessed and filled with oxide, column 3 lines 21-35).

Regarding claim 11, Cho discloses a method of manufacturing a field effect transistor (FET), the method comprising:
providing (e.g. FIGURE 5) a substrate (10) comprising an isolation region (trench 16 filled with oxide 20);
forming (e.g. FIGURE 6,7A) in the substrate a first region and a second region that are adjacent to each other (see Examiner-annotated figure above) and doped with a dopant or dopants of the same conductivity type (column 4 lines 55-63);
forming an active region (column 5 lines 27-56) comprising a source region (38), a drain region (39), and a channel region (region 45 including edges 37) in between the source region and the drain region;
forming (e.g. FIGURE 7A) a first dielectric layer (40, column 5 line 60) over the channel region; and
forming a gate electrode (42, column 5 line 59) over the dielectric layer,
wherein the channel region comprises an edge (e.g. regions in FIG. 7B at edges containing 30) adjacent to the isolation region, a first portion (center of channel, arrows 45) distanced from the edge, and a second portion between the first portion and the edge, and 
such that a dominant current path is provided through the first portion of the channel region when the FET conducts a current (column 1 lines 15-65, column 2 line 64 to column 3 line 5, column 5 lines 45-56, column 5 line 62 to column 6 line 4).
Cho fails to clearly teach wherein the first region and the second region that are adjacent to each other and doped with a dopant or dopants of the same conductivity type at different doping concentrations, wherein the second region of the substrate comprises the second portion of the channel region and vertically extends below the isolation region.  Cho teaches wherein the substrate (and therefore the first and second substrate regions) may be either n-type or p-type according to the types of transistors, e.g. NMOS transistors with p-type boron substrate (column 4 lines 55-63).
Houston teaches (e.g. FIG. 13, FIG. 14) wherein first and second regions of a substrate are doped with a dopant or dopants of the same conductivity type (P+ type and P type respectively) at different doping concentrations (P+ and P respectively), wherein the second region of the substrate (sidewalls of 72, see Examiner-annotated figure above, column 6 lines 14-45) extend deeper into the substrate relative to isolation regions (74/76, column 8 lines 25-41). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Cho by including higher doped regions also known as channel stops in in second regions of the substrate as taught by Houston in order to desirably further electrically isolate active regions thereby decreasing the effective minimum spacing and increasing density (Houston column 1 lines 42-54, column 12 lines 1-15) including with rounded isolation corners and channel stops along the sidewalls to decrease electric field concentration at edges (Houston column 7 line 54 to column 8 line 2, column 12 lines 15-21).

Regarding claim 12 insofar as definite, Cho in view of Houston yields the method of claim 11, and Cho further discloses forming, in the substrate (10), a first region (region including and below center area 45, column 5 lines 45-56) having a first doping concentration (P) of a first conductivity type (P-type) and a second region (region including and below 30/37) having a second doping concentration (P+) of the first conductivity type, the first doping concentration being different to the second doping concentration (“greater concentration of ions at the location 37 relative to the channel region 45”), and the first region of the substrate and the second region of the substrate being located such that the dominant current path is defined through the first portion of the channel region (column 1 lines 15-65, column 2 line 64 to column 3 line 5, column 5 lines 45-56, column 5 line 62 to column 6 line 4).

Regarding claim 13 insofar as definite, Cho in view of Houston yields the method of claim 12, and Cho further discloses wherein the first region of the substrate (region including and below center area 45, column 5 lines 45-56) comprises the first portion of the channel region (e.g. dashed region as pictured, or generally the surface region gate-adjacent), and the second region (region including and below 30/37) of the substrate comprises the second portion of the channel region (dashed region as pictured, or generally the surface region).

Regarding claim 14 insofar as definite, Cho in view of Houston yields the method of claim 12, and Cho further discloses wherein the first region (region including and below center area 45, column 5 lines 45-56) of the substrate is located at least below the first portion of the channel region (e.g. dashed region as pictured, or generally the surface region gate-adjacent), and wherein the second region (region including and below 30/37) of the substrate is located at least below the second portion of the channel region (dashed region as pictured, or generally the surface region).

Regarding claim 16 insofar as definite, Cho in view of Houston yields the method of claim 12, and Cho further discloses wherein the first region of the substrate and the second region of the substrate have substantially the same semiconductor material (i.e. formed by doping the same underlying substrate 10 material).

Regarding claim 19, Cho in view of Houston yields the method of claim 11, and Cho further discloses wherein a portion of the gate (42) over the first portion of the channel region and a portion of the gate over the second portion of the channel region are formed of substantially the same material (i.e. single gate structure, column 5 lines 27-30).

Regarding claim 20, Cho discloses a field effect transistor (FET) comprising:
a substrate (10, column 3 line 9) comprising a first region and a second region that are adjacent to each other and doped with a dopant or dopants of a same conductivity type (see Examiner-annotated figure above);
an active region (column 5 lines 27-56) having a source (38), a drain (39), and a channel (45) between the source and the drain, wherein the channel comprises an edge (e.g. FIGURE 6 region 37) extending in a direction parallel to a current path between the source and the drain;
a dielectric layer (40, column 5 line 60) over the channel; and
a gate (42, column 5 line 59) over the dielectric layer,
wherein the second region of the substrate (see Examiner-annotated figure above) comprises a portion of the channel disposed laterally between a central region of the channel and an isolation region (16), and 
wherein at least the substrate and the channel are configured to reduce flow proximal to the edge of the channel (column 1 lines 15-65, column 2 line 64 to column 3 line 5, column 5 lines 45-56, column 5 line 62 to column 6 line 4).
Cho fails to clearly teach wherein the first and second regions of the substrate are doped at different concentrations, wherein the second region is vertically extending deeper into the substrate relative to the isolation region.  Cho teaches wherein the substrate (and therefore the first and second substrate regions) may be either n-type or p-type according to the types of transistors, e.g. NMOS transistors with p-type boron substrate (column 4 lines 55-63).
Houston teaches (e.g. FIG. 13, FIG. 14) wherein first and second regions of a substrate are doped with a dopant or dopants of the same conductivity type (P+ type and P type respectively) at different doping concentrations (P+ and P respectively), wherein the second region of the substrate (sidewalls of 72, see Examiner-annotated figure above, column 6 lines 14-45) extend deeper into the substrate relative to isolation regions (74/76, column 8 lines 25-41). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Cho by including higher doped regions also known as channel stops in in second regions of the substrate as taught by Houston in order to desirably further electrically isolate active regions thereby decreasing the effective minimum spacing and increasing density (Houston column 1 lines 42-54, column 12 lines 1-15) including with rounded isolation corners and channel stops along the sidewalls to decrease electric field concentration at edges (Houston column 7 line 54 to column 8 line 2, column 12 lines 15-21).

Regarding claim 21, although Cho in view of Houston yields the FET of Claim 1, Cho fails to clearly state wherein the first portion of the channel region and the substrate are doped with a same dopant at a same concentration.
However, Cho teaches wherein the first portion of the channel region (central region, see Examiner-annotated figure above) is part of the substrate (10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Cho in view of Houston with the first portion of the channel region and the substrate to be doped with the same dopant at a same concentration since Cho shows the first portion of the channel region to be part of the substrate.

Regarding claim 22, although Cho in view of Houston yields the FET of claim 1, Cho fails to clearly state wherein the first portion of the channel region and the substrate have a same native dopant concentration.
However, Cho teaches wherein the first portion of the channel region (central region, see Examiner-annotated figure above) is part of the substrate (10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Cho in view of Houston with the first portion of the channel region and the substrate have the same native dopant concentration since Cho shows the first portion of the channel region to be part of the substrate.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,562,697 B1 to Cho et al., “Cho”, in view of U.S. Patent Number 6,096,612 to Houston, “Houston”, further in view of U.S. Patent Number 6,780,686 B2 to Wei et al., “Wei”.
Although Cho in view of Houston yields the FET of claim 4 of method of claim 14, Cho fails to clearly teach a second dielectric layer between the active region and the substrate, wherein the first region of the substrate and the second region of the substrate are located below the second dielectric layer, wherein the active region is formed over a second dielectric layer provided in the substrate.
Wei teaches (e.g. Figure 2B, column 4 line 64 to column 5 line 16, column 5 line 35 to column 6 line 4) a second dielectric layer (30B) between an active layer (33) and a substrate (30A) and a first region (e.g. region 42A) and a second region (e.g. 42B/42C) are located below the second layer (30B), wherein the active region (33) is formed over the second dielectric layer (30B) provided in the substrate.  More generally, Wei teaches a silicon-on-insulator (SOI) FET (column 1 lines 15-46).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device or performed the method of Cho in view of Houston as applied to an SOI structure as exemplified by Wei in order to benefit from the improved performance of SOI FETs over conventional bulk substrate FETs (Wei column 1 lines 15-46, column 2 lines 4-14, column 2 lines 58-60, column 6 lines 44-54).
Claims 1,10,11,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,097,069 to Brown et al., “Brown”, in view of U.S. Patent Number 6,096,612 to Houston, “Houston”.
Regarding claim 1, Brown discloses a field effect transistor (FET) (e.g. Fig. 1-4) comprising:
a substrate (Abstract, column 3 lines 24-35) comprising a first region and a second region that are adjacent to each other (see Examiner-annotate figure below);
an active region (region under gate 20) comprising a source region (12), a drain region (14) and a channel region between the source region and the drain region;
a first dielectric layer (e.g. Fig. 4 gate dielectrics 22 and 24 together, column 3 lines 35-50) provided over the channel region;
a gate (16) provided at least partially over the first dielectric layer; and
an isolation region (18) adjacent to an edge of the channel region, 
wherein the channel region comprises a first portion (i.e. region of channel near 24) distanced from the edge of the channel region and a second portion (center area) in between the first portion and the edge, and 
wherein the FET is configured such that a dominant current path is defined between the source region and the drain region through the first portion of the channel region (Abstract, column 1 lines 8-14,17-60, column 2 lines 7-13).

    PNG
    media_image3.png
    742
    675
    media_image3.png
    Greyscale

Brown fails to clearly teach wherein the first region and the second region of the substrate are doped with a dopant or dopants of the same conductivity type at different doping concentrations, wherein the second region of the substrate comprises the second portion of the channel region and vertically extends deeper into the substrate relative to the isolation region.
Houston teaches (e.g. FIG. 13, FIG. 14) wherein first and second regions of a substrate are doped with a dopant or dopants of the same conductivity type (P+ type and P type respectively) at different doping concentrations (P+ and P respectively), wherein the second region of the substrate (sidewalls of 72, see Examiner-annotated figure below, column 6 lines 14-45) extend deeper into the substrate relative to isolation regions (74/76, column 8 lines 25-41). 

    PNG
    media_image2.png
    573
    863
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Brown by including higher doped regions also known as channel stops in in second regions of the substrate as taught by Houston in order to desirably further electrically isolate active regions thereby decreasing the effective minimum spacing and increasing density (Houston column 1 lines 42-54, column 12 lines 1-15) including with rounded isolation corners and channel stops along the sidewalls to decrease electric field concentration at edges (Houston column 7 line 54 to column 8 line 2, column 12 lines 15-21).

Regarding claim 10, Brown in view of Houston yields the FET of claim 1, and Brown further discloses wherein the isolation region (18) is a shallow trench isolation (STI) (column 3 lines 28-29). 

Regarding claim 11, Brown discloses a method of manufacturing a field effect transistor (FET), the method comprising:
providing a substrate (Abstract, column 3 lines 24-35) comprising an isolation region (18);
forming in the substrate a first region and a second region that are adjacent to each other (see Examiner-annotate figure above);
forming an active region (region under gate 20) comprising a source region (12), a drain region (14), and a channel region in between the source region and the drain region;
forming a first dielectric layer (e.g. Fig. 4 gate dielectrics 22 and 24 together, column 3 lines 35-50) over the channel region; and
forming a gate electrode (16) over the dielectric layer,
wherein the channel region comprises an edge adjacent to the isolation region (18), a first portion (central region) distanced from the edge, and a second portion (i.e. region of channel near 24) between the first portion and the edge, and 
such that a dominant current path is provided through the first portion of the channel region when the FET conducts a current (Abstract, column 1 lines 8-14,17-60, column 2 lines 7-13).
Brown fails to clearly teach wherein the first region and the second region of the substrate are doped with a dopant or dopants of the same conductivity type at different doping concentrations, wherein the second region of the substrate comprises the second portion of the channel region and vertically extends deeper into the substrate relative to the isolation region.
Houston teaches (e.g. FIG. 13, FIG. 14) wherein first and second regions of a substrate are doped with a dopant or dopants of the same conductivity type (P+ type and P type respectively) at different doping concentrations (P+ and P respectively), wherein the second region of the substrate (sidewalls of 72, see Examiner-annotated figure above, column 6 lines 14-45) extend deeper into the substrate relative to isolation regions (74/76, column 8 lines 25-41). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Brown by including higher doped regions also known as channel stops in in second regions of the substrate as taught by Houston in order to desirably further electrically isolate active regions thereby decreasing the effective minimum spacing and increasing density (Houston column 1 lines 42-54, column 12 lines 1-15) including with rounded isolation corners and channel stops along the sidewalls to decrease electric field concentration at edges (Houston column 7 line 54 to column 8 line 2, column 12 lines 15-21).

Regarding claim 17, Brown in view of Houston yields the method of claim 11, and Brown further discloses wherein the first dielectric layer comprises a first portion (just layer 22) over the first portion of the channel region and a second portion (both 22 and 24 together) over the second portion of the channel region, wherein the first portion of the dielectric layer has a greater thickness than the second portion of the dielectric layer (as pictured).

Regarding claim 18, although Brown in view of Houston yields the method of claim 17, Brown fails to clearly teach wherein the first portion of the first dielectric layer and the second portion of the first dielectric layer are formed of substantially the same dielectric material.
	However, Brown teaches wherein the regions are formed using a dual oxide process (column 3 lines 48-50).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Brown by forming both oxides of the same material (e.g. depositing dual layers of silicon oxide) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,097,069 to Brown et al., “Brown”, in view of U.S. Patent Number 6,562,697 B1 to Cho et al., “Cho”.
Regarding claim 7, Brown discloses a field effect transistor (FET) comprising:
a substrate (Abstract, column 3 lines 24-35);
an active region (region under gate 20) comprising a source region (12), a drain region (14) and a channel region between the source region and the drain region;
a first dielectric layer (e.g. Fig. 4 gate 22 and 24 together, column 3 lines 35-50) provided over the channel region;
a gate (16) provided at least partly over the first dielectric layer; and 
an isolation region (18) adjacent to an edge of the channel region,
wherein the channel region comprises a first portion (central region) distanced from the edge of the channel region and a second portion (near edges, e.g. under 24) in between the first portion and the edge,
wherein the first dielectric layer comprises a first portion (just layer 22) over the first portion of the channel region and a second portion (both 22 and 24 together) of the second portion of the channel region, wherein the first portion of the dielectric layer has a greater thickness than the second portion of the dielectric layer (as pictured), and 
wherein the FET is configured such that a dominant current path is defined between the source region and the drain region through the first portion of the channel region, (Abstract, column 1 lines 8-14,17-60, column 2 lines 7-13).
Brown fails to clearly teach wherein the first portion and the second portion of the channel are doped with a dopant or dopants of the same conductivity type at different doping concentrations.
Cho teaches (e.g. FIGURE 6, 7A) wherein a channel includes a first portion (central area) and a second portion (e.g. regions in FIG. 7B at edges containing 30) doped with a dopant or dopants of the same conductivity type at different doping concentrations (i.e. 30 includes additional implant, column 4 lines 24-44).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Brown with the higher doping concentration at edge regions of the channel as taught by Cho in order to reduce current between the source and drain of the transistor when voltage that is less than a threshold voltage of the transistor is applied, thus a reduction in the threshold voltage of the transistor can be inhibited (Cho Abstract, column 1 lines 15-65, column 2 line 64 to column 3 line 5, column 5 lines 45-56, column 5 line 62 to column 6 line 4).

Regarding claim 8, although Brown in view of Cho yields the FET of claim 7, Brown fails to clearly teach wherein the first portion of the first dielectric layer and the second portion of the first dielectric layer are formed of substantially the same dielectric material.
However, Brown teaches wherein the regions are formed using a dual oxide process (column 3 lines 48-50).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the FET of Brown in view of Cho by forming both oxides of the same material (e.g. depositing dual layers of silicon oxide) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891